Exhibit 1. Date of Agreement January 11, 2009 THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT CODE NAME: “SHIPMAN 98” PartI 2. Owners (name, place of registered office and law of registry) (CI. 1) 3. Managers (name, place of registered office and law of registry) (CI. 1) Name Name Tanker Management Ltd. Place of registered office Place of registered office Majuro, Marshall Islands Law of registry Marshall Islands Quorum 4 Balliol Business Park East Benton Lane Newcastle upon Tyne NE12 8EZ England Law of registry England 4. Day and year of commencement of Agreement (CI. 2) 16 January 2009 - See Clause 2 5. Crew management (state “yes” or “no” as agreed) (CI. 3.1) Yes 6. Technical Management (state “yes” or “no” as agreed) (CI. 3.2) Yes 7. Commercial Management (state “yes” or “no” as agreed) (CI. 3.3) No 8. Insurance Arrangements (state “yes” or “no” as agreed) (CI. 3.4) Yes 9. Accounting Services (state “yes” or “no” as agreed) (CI. 3.5) Yes 10. Sale or purchase of the Vessel (state “yes” or “no” as agreed) (CI. 3.6) No 11. Provisions (state “yes” or “no” as agreed) (CI. 3.7) Yes 12. Bunkering (state “yes” or “no” as agreed) (CI. 3.8) No 13. Chartering Services Period (only to be filled in if “yes” stated in Box 7) (CI.3.3(i)) N/A 14. Owners’ Insurance (state alternative (i), (ii) or (iii) of CL6.3) See Clause 6.3(ii) 15. Annual Management Fee (state annual amount) (CI.8.1) 16. Severance Costs (state maximum amount) (CI. 8.4(ii)) N/A 17. Day and year of termination of Agreement (CI. 17) See Clause 21 18. Law and Arbitration (state alternative 19.1, 19.2 or 19.3; if 19.3 place of arbitration must be stated) (CI.19) See Clause 19.2 19. Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Owners) (CI. 20) 26 New Street St. Helier Jersey JE23 R4 Channel Islands 20. Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Managers) (CI. 20) Tanker Management Ltd. Quorum 4, Balliol Business Park East, Benton Lane Newcastle upon Tyne, NE12 8EZ, England Fax No: 0 It is mutually agreed between the party stated in Box 2 and the party stated in Box 3 that this Agreement consisting of PARTI and PARTII as well as Annexes “A”.(Details of Vessel), “B” (Details of
